OPINION — AG — THE STATE BOARD OF PUBLIC AFFAIRS IS NOT AUTHORIZED BY LAW TO ENTER INTO A CONTRACT, SUCH AS IS REFERRED BY YOU, FOR A PERIOD BEYOND THE EXPIRATION OF THE FISCAL YEAR DURING WHICH THE CONTRACT IS ENTERED INTO, THAT IS, IF SAID CONTRACT PROVIDES THAT PAYMENT FOR NATURAL GAS FURNISHED SAID HOSPITAL DURING FUTURE FISCAL YEARS IS TO BE PAID FROM APPROPRIATIONS MADE TO SAID HOSPITAL FOR SAID FISCAL YEARS. CITE: ARTICLE X, SECTION 23, ARTICLE X, SECTION 25, 43A O.S. 1961 35 [43A-35], 43A O.S. 1961 33 [43A-33] (FRED HANSEN) ** SEE: OPINION NO. 71-255 (1971) ** ** SEE: OPINION NO. 78-256 (1978) ** ** SEE: OPINION NO. 79-099 (1979) **